Citation Nr: 0612039	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  00-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right thumb tendon injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which, in pertinent part, 
continued a noncompensable rating for residuals of a right 
thumb tendon injury.  In a February 2002 Decision Review 
Officer's (DRO) decision, a 10 percent rating for residuals 
of a right thumb tendon injury was assigned, effective from 
March 29, 1999.  

In July 2003, the Board remanded the case for additional 
notice and development, to include consideration of a 
separate rating for a residual scar.  In a June 2005 rating 
decision, the RO granted service connection for a residual 
scar due to a right tendon injury and assigned an initial 10 
percent rating effective March 29, 1999, the date of claim.  
The veteran has not filed a notice of disagreement with this 
decision.  Thus, the only issue before the Board for 
appellate consideration is the one described above.


FINDING OF FACT

Residuals of a tendon injury of the right (major) thumb is 
manifested by decreased range of motion which limits his 
functioning during flare-ups by approximately 10 percent due 
to weakened movement, excess fatigability and incoordination; 
but have not been manifested by ankylosis, or by limitation 
of motion of the thumb with a gap one to two inches (2.5 
centimeters to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right thumb tendon injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5224 (2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5224, 5228 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, in a February 2000 letter, the AOJ asked 
the veteran to submit any additional evidence or arguments 
that the veteran believed were relevant to his claim and to 
identify health care providers and to sign authorizations for 
the release of records, satisfying elements (3) and (4) 
above.  After the case was remanded by the Board, 
collectively, in VA notice and duty to assist letters dated 
in June 2001, January 2004, and February 2005, the AOJ  
satisfied notice requirements for elements (1), (2) and (3) 
above.  Moreover, the cover letters to the supplemental 
statements of the case (SSOCs) gave the veteran additional 
time to comment on any additional information in support of 
his claim.  Thus, as a practical matter the Board finds that 
he has been notified of the need to provide any evidence in 
his possession that pertains to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession 
showing that his service-connected disability has worsened.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal.  
However, in light of the fact that the veteran's disability 
rating has been in effect since March 1999 and the RO 
adjudicated the issue of an entitlement to an earlier 
effective date in a July 2005 rating decision, there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  In 
addition, the veteran was advised of the evidence needed for 
a higher disability rating in the VA notice letters issued 
since June 2001.  The veteran has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.
 
Service and VA medical records, VA examination reports, and 
lay statements have been associated with the record.  In 
January 2002, the Martinez VA Medical Center (VAMC) indicated 
that it has no more treatment records.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the veteran's claims and 
that VA has satisfied, to the extent possible, the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.  It should be 
noted that the veteran failed to report for another 
examination scheduled in September 2005 to comply with the 
Board's remand instructions to obtain photographs, and 
therefore the claim will be rated on the evidence of record.  
The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); see also 38 C.F.R. § 3.655 
(2005).  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim.  The RO readjudicated the claim and issued SSOCs in 
February and August 2002 and June 2005.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's May 2001 and July 2003 remands with regard to the 
issue discussed in this decision.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

During the pendency of this claim, the rating criteria for 
ankylosis and limitation of motion of digits of the hand was 
amended, effective from August 26, 2002.  See 67 Fed. Reg. 
48784-87 (July 26, 2002).  The veteran's right thumb was 
reevaluated under the new criteria in a June 2005 SSOC and 
thus, the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 392-94.

In a July 1972 rating decision, the veteran was granted 
service connection for residuals of a right thumb tendon 
injury and assigned an initial noncompensable rating, which 
remained unchanged until a February 2002 DRO decision, 
assigning a 10 percent rating for residuals of a right thumb 
tendon injury, as analogous to Diagnostic Code 5224, 
effective from March 29, 1999.  

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
of either hand is rated 10 percent, and unfavorable ankylosis 
of the thumb of either hand is rated 20 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5224 (2002).  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2005).

Under the current criteria, a 10 percent rating is assigned 
for favorable ankylosis of the right thumb and a 20 percent 
rating is assigned for unfavorable ankylosis of the right 
thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2005).  A 
note following Diagnostic Code 5224 indicates consideration 
of whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.

Under the current regulation additional criteria are provided 
for limitation of motion of the thumb in 38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  Under Diagnostic Code 5228, a 10 
percent rating is assigned for limitation of motion of the 
thumb with a gap of one to two inches (2.5 to 5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; and a 20 percent 
rating is warranted for limitation of motion of the thumb 
with a gap of more than two inches (5.1 centimeters) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that prior 
to and after August 26, 2002, the residuals of the veteran's 
right thumb injury do not warrant a rating in excess of 10 
percent, since he also has a separate rating for residual 
scarring.  

At a November 1999 VA hand examination, the veteran 
complained of decreased range of motion and decreased 
strength to the affected joints in his thumb.  On examination 
of the veteran's right thumb, dorsiflexion and plantar 
flexion of the carpometacarpal (CMC) joint was full.  The 
veteran could flex the metacarpal joint to about 30 degrees 
and force flexion to 60 degrees.  The interphalangeal (IP) 
joint extended to 10 degrees and could force to 20 degrees of 
extension.  The veteran was able to get about 35 degrees of 
flexion and could force to 45 degrees of flexion.  He also 
had decreased strength to flexion of the distal phalanx.  The 
diagnosis was knife injury to palmar surface of the middle 
phalanx of the right thumb with tendon injury by history.  
The veteran had some residual decrease in range of motion of 
the metacarpophalangeal joint and the IP joint.  He also had 
a slight reduction of strength to flexion of the distal 
phalanx.  

At an August 2001 VA hand and skin examination, the veteran 
complained of numbness around the area of the incision and 
across the volar aspect of the right thumb.  The veteran 
reported pain with use of the thumb, and on abduction and 
abduction.  He stated that he always had pain with grasping 
activities.  The veteran indicated that after his 1971 
injury, his thumb never improved.  He reported difficulty 
with progressive worsening in the thumb and with use of the 
digit.  The veteran indicated that he had difficulty opening 
objects such as jars.  He stated that he could not use his 
thumb for any useful activities, noting that he was able to 
hold utensils in the thumb with his other four fingers but 
had trouble holding a pen and writing.  He writes with poor 
legibility.  The veteran reported that he could not throw a 
ball, golf, bowl, or otherwise use his hand for useful 
activities.  On examination of the right thumb, the veteran 
had a tremor with the use of either hand; however, the right 
thumb was significantly abnormal.  There was global reduction 
in range of motion of the thumb, encompassing not only the IP 
joint but also the CMC and metacarpal joints of the thumb as 
well.  The veteran could extend his IP joint to 0 degrees and 
flex to 45 degrees maximally.  Resistive flexion of the thumb 
produced pain.  The metacarpal joint extended to 0 degrees 
and flexed to 25 degrees maximally.  The CMC joint extended 
to 0 degrees and flexed to 15 degrees.  The veteran had 
difficulty pinching his thumb to his index finger.  The pinch 
grip was 3/5, pinching his thumb to his index finger.  The 
veteran could not touch his thumb to the top of his long 
finger, missing by one centimeter.  There was mild palpable 
synovial hypertrophy of the metacarpophalangeal joint.  He 
could abduct his thumb to 25 degrees maximally and abduct to 
0 degrees.  He could extend the thumb to 45 degrees 
maximally.  The veteran had a tremor with attempting to 
produce exertion against resistance.  His handgrip was 3/5 in 
strength on the right.  Right thumb X-rays were unremarkable.  
The assessment included status post laceration of the right 
thumb and middle phalanx.  The examiner added that the 
veteran had limitation of motion of the IP joint and the CMC 
joint of the right thumb and there was some limitation of CMC 
motion in the CMC joint of the right thumb.  He had worsening 
of range of motion of his right thumb at times.  It was the 
examiner's impression that the veteran did have an increase 
in the severity of discomfort, which limited his functional 
ability during flare-ups of a period of 10 percent worsening 
of his symptoms.  This was due to weakened movement, excess 
fatigability, and incoordination as a result of his thumb 
injury during flare-ups.

An April 2005 VA examination report and a May 2005 addendum 
reveal that the veteran reported that he was not able to move 
his thumb at all, however, the examiner pointed out that he 
was holding his thumb stiff because of the tension the 
examiner felt when he palpated the extensor tendons of the 
veteran's thumb.  With the examiner's assistance, the veteran 
was able to move his thumb slightly and to flex his thumb all 
the way down to the base of the fifth (little) finger, after 
which the veteran was able to hold his thumb in that flexed 
position.  The examiner opined that the scarring on the volar 
surface of the veteran's thumb could not in any way cause any 
ankylosis or stiffness in his thumb.  Because the veteran had 
0 to 45 degrees of range of motion of the IP joint and 0 to 
25 degrees range of motion of the metacarpal phalangeal joint 
of the thumb, the examiner did not think that the veteran had 
any significant loss of range of motion.  On observation when 
distracted, the veteran was able to actively flex his thumb 
all the way to the fifth metacarpal head with a finger-to-
palm distance of zero.  There was no swelling or skin 
discoloration of the right thumb.  It appeared that the 
veteran had some thenar atrophy in this right hand, which 
could be secondary to carpal tunnel syndrome, but was in no 
way related to the in-service injury to his right thumb.  The 
veteran appeared to have normal function of his flexor 
tendon.  The examiner was not able to palpate any nodules 
along the course of the tendon that could cause a trigger 
thumb nor was any observed during the examination.  In all 
medical probability, the examiner opined that the veteran has 
a functionally normal thumb other than the obvious supple and 
well-healed scars.  The examiner indicated that the veteran's 
previous 10 percent rating was totally reasonable, adding 
that the veteran was difficult to examine because he wanted 
to demonstrate how stiff his thumb was.  In the examiner's 
opinion no further treatment was indicated for the veteran's 
thumb, nor would he benefit from physical therapy. 

In light of the veteran's complaints of pain and functional 
impairment with flare-ups experienced in his right thumb, the 
Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  A 10 percent rating 
prior to, and after, August 26, 2002, was warranted under 
Diagnostic Code 5224, if evidence of favorable ankylosis of 
the left thumb was shown.  The medical evidence clearly 
indicates that the veteran's right thumb was not productive 
of ankylosis, either favorable or unfavorable.  However, as 
there was evidence of some pain and limitation of motion of 
the right thumb due to flare-ups, the Board finds that such 
limitation is already contemplated in the assigned 10 percent 
evaluation both prior to, and after, August 26, 2002, thus an 
increased rating is not warranted even with consideration of 
DeLuca.  

The Board also considered a higher rating under Diagnostic 
Code 5228; however, there is no evidence of limitation of 
motion of the thumb with a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers to warrant a 20 
percent rating.  Therefore, the criteria for an increased 
rating in excess of 10 percent have not been met for any 
period during the pendency of the appeal.  There is no 
evidence of record that the veteran's service-connected right 
thumb disability causes marked interference with employment, 
or necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  VA treatment records do not reflect any treatment 
for the veteran's right thumb since 1995, and none was 
recommended by the 2005 VA examiner.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  Thus, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the veteran's right thumb 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for residuals of a right 
thumb tendon injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


